DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection. Claims 1-2, as filed 09/26/2019, are currently pending and have been considered below.
No priority is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 


Disclosure Objection
The disclosure is objected to because of the following informalities: Paragraph 11 makes reference to aspects of FIG. 2 which are not present in the figure (e.g., “Page 8 will be divided into two halves”). Appropriate correction is required. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters 1-7 have been used to designate distinct elements in FIGs. 1 and 2. For example, 3 refers to Artificial Intelligence in FIG. 1 and Video-to-Frame and an AI box in FIG. 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure 

Claim Objections
Claims 1-2 are objected to because of the following informalities.  The claims are not in the form of a sentence starting with “I (or we) claim” or equivalent as required in MPEP 608.01(m). Another informality is the term “images/frames” which should be clarified as “images and frames” or similar. Claim 1 contains numerous grammatical errors: “where one rectangular prism-shaped camera on surgeon’s goggles” lacks a predicate or an article before “surgeon,” “one oval-shaped place on surgical lights” lacks the word “camera”, and there is no “and” before the (c) limitation. Claim 2 contains the phrase “do also consists” which is not grammatically correct.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically, it is unclear how elements (a), (b), and (c) in claim 1 interrelate. Does the system (b) receive information from the cameras (a)? If so, what is the format and how is the information sent? If not, where does the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the algorithms used in claims 1 and 2 lack sufficient detail. For example, how does the AI based image processing system turn recorded surgery video into images/frames? How does the system associate tags with frames? How do these tags get turned into English sentences? The specification lacks detail surrounding these features so it is unclear whether the Applicant is actually able to achieve the result of transcribing surgical video into English sentences.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Giataganas (USP App. Pub. No. 2019/0279765) in view of Pisciottano (USP App. Pub. No. 2006/0101335).
Regarding claim 1, Giataganas discloses: Surgical Image Processing and Reporting System (SIPORS) consists of 
--(a) 2 cameras, where one …camera on surgeon’s goggles and one [camera on] surgical lights (“Generally, some data streams available during a surgical procedure (for example) can include video data (e.g., in-light camera, laparoscopic camera, wearable camera, microscope, etc.),” par. [0035])
(“video streams from a previous surgical procedure can be processed (e.g., using image-segmentation) to identify, detect, and determine probabilities of a surgical procedure,” par. [0024]; “It is also contemplated that the frames of a video stream can be processed using numerous other deep-learning models (e.g., convolutional neural networks, recurrent neural networks, etc.),” par. [0080])
--(c) transcribing module where tags (many frames) are coded from binary into English sentences (“The relational metadata can provide information (for example) including usage of surgical tools near anatomical features that may cause injury, prolonged usage of surgical instruments, medical personnel at specific stages of surgery, or actions/events at specific stages of surgery. This information can be compiled and output as an electronic output (e.g., an operational note),” par. [0095]; “The note or record can be generated or updated to include a report of multiple observations detected in association with during a surgical procedure including (for example) instruments used during the surgical procedure,” par. [0036]).

Giataganas discloses a surgeon mounted headset with an oval shaped camera (310 in FIG. 3) and a rectangular prism shaped camera (334 in FIG. 3) in the light but does not expressly disclose a rectangular prism-shaped camera on the surgeon’s goggles and an oval-shaped camera placed in the surgical lights. However, it would have been obvious to one of ordinary skill in the art to rearrange the rectangular prism-shaped camera and the oval shaped camera as claimed because this is mere rearrangement of parts and the rearrangement would not have affected the operation of the device. There is no indication that the differently shaped cameras produce different video recordings in a way that relates to the shape.


--[notes in] English sentences (“the expression “narrative” refers generally to language in the form of prose, whether in English or in another language, and that, for example, generally is in the form of complete sentences of text,” par. [0035]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to expand Giataganas’s note generation with Pisciottano’s notes with English sentences because this would be a more convenient way to track patient health information (see Pisciottano par. [0006]-[0008]). 

Regarding claim 2, Giataganas does not expressly disclose but Pisciottano teaches: SIPORS’s transcribing module separated from said image processing system and said artificial intelligence unit do also consists of writing module which places the words into complete sentences with proper grammar (FIG. 9 shows a report with complete sentences and proper grammar).
It would have been obvious before the effective filing date to one of ordinary skill in the art to expand Giataganas’s note generation with Pisciottano’s notes with complete sentences with proper grammar because this would be a more convenient way to track patient health information (see Pisciottano par. [0006]-[0008]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626